Title: To George Washington from Richard Varick, 1 October 1781
From: Varick, Richard
To: Washington, George


                  
                     Dear Sir,
                     Poughkeepsie Octr 1st 1781.
                  
                  I think it my Duty to inform Your Excellency, That since your Departure for Virginia and my Return from Dobbs’s Ferry to this Place, three Writers have been continually employed, in transcribing the Public Letters, on the Plan proposed by your Excellency.  I found it necessary, for distinguishing the Sets of Volumes, to nominate them in the Order of the Alphabet, Of which I requested your Approbation or further Directions, in mine of the 21st or 22nd Augt, before I should put my Intentions into Execution, by super scribing them on the Back & Covers.
                  One of the Writers (John Myer) has hitherto been engaged in transcribing the Letters of the first Class (A.) & fifth (F.), to wit to Congress &ca & the Enemy’s Officers.  The latter will be compleated to 1780. included & the former, to Decr 1776. included, by the 10th inst.
                  Mr Zacharias Sickles another of the Writers, will have compleated the Letters of the third Class (C.), to wit, those to Governors & civil Characters, to Decr 1777. included, by the same Time.
                  Captn Edward Dunscomb is employed in transcribing the Military Letters, of the second Class (B.), & has advanced to April 1776. included; He is a slow Writer and his Performance does not answer my Wishes; nor the Expectations of His Excellency Govr Clinton, who, in Part interested himself in behalf of that Gentn because he was a very meritorious Officer, who, by the late Arrangement, was obliged to give Place, to senior Captains, much less qualified, in any Respect, than himself & than an unemployed Refugee.  As this Kind of Merit, is not the only essential Qualification, to recommend him to the Duties required in this Office, I have been reduced to the mortifying Necessity of informing him in a Private Manner; that unless his Writing can be greatly amended, I cannot in Honor to myself or in Discharge of the Duty I owe to Your Excellency & the Public, continue him in Office.  In Consequence thereof he requested to be continued on Trial, till he had compleated one Volume & if I should think his Handwriting yet deficient, he would decline in such a Way, as not to injure his Reputation, in the Opinion of his Acquaintances.  To this Measure I readily conceded, from a Disposition, to wound his Feelings as little as possible; But I now yet despair of his continuing longer than until the Completion of one Volume.
                  As soon as Mr Myer has completed the Letters of the first and fifth Classes, to Decr 1776. & 1780 included; I intend to direct Mr Sickles to copy the Letters of the first & third Classes; And have prepared Letters of the second Class, for Mr Myer, commencing the 1st Jany 1779.  This will nearly divide the Business into three equal Parts, as the Military Letters compose two thirds of the whole Business (exclusive of the Letters of the 4th Class and the Proceedings of Councils of War.
                  A Captain Benson, Brother to the Gentleman who acts as Aid to the Governor (in his Brother’s the Attorney Genls Mediation) was engaged to transcribe the Letters of the 4th Class (D.) to foreign Officers, & the Proceedings of Councils of War; But upon Trial, I found him unequal to the Task, in Point of Spelling, as well as Writing & he declined the Duty.  This Part of the Business remains undone as yet, for two Causes; First, Because I had it in Design to do it myself, at Leisure Hours, but I find none; Secondly, Because I cannot now engage a proper Person for that Purpose, & I am in Hopes of getting Mr Stagg in the Course of the Fall or Winter.  Besides, it will not employ a fourth Person, for the whole of the Time, which all the other Writers will be engaged & it may be convenient to detail it, to one or two of them, that, at least, three may continue employed at the same Time, till the whole Business is executed.  However, if Stagg does join me, I will vouch to find him full Employment, in copying those Papers & transcribing the Indexes.
                  My Time has been (a few days excepted) fully employed, in making Lists of Letters & Copies thereof forthe Writers, (that there may be a Similarity & Propriety in the Addresses of all the Letters), folding the Copies in Formers; numbering them; in making the proper References in the Books & Sheets of Drafts, to the Entries in the Volumes of Transcripts; And vice versa, in the Books of Transcripts to the Originals in the Books of Drafts and Sheets; And then comparing them, from the Commencement to this Day included & to asscertain, whether the Transcripts are correct & to amend the Defects.
                  Much more Time is necessary to this Business, than either your Excellency or myself was aware of, when I accepted the Office.  I have not yet finished the References in the Transcripts, as they require some Degree of Neatness, Form and Attention, more than those in the Originals; Nor have I began indexing, but have made such Notes in the Lists of the Letters, of the Pages of the Entries, as to enable me to do it from the Lists with Facility.  This Business will require Time, as I mean to make the Indexes strictly Alphabetical, without having Reference to the Order of Dates, which I have pointedly & scrupulously attended to in the Lists and Entries.  It will require my transcribing the same Names, twice on Paper, before they are entered in the Books; Unless Your Excellency shall, in Answer hereto, advise me, that it is more agreeable to You, that Letters addressed to Persons, the Initials of whose Sernames have the same Letters, should be entered in the Order of their Dates, without attending to the strict Alphabetical Order, in the second, third and other Letters of the Sernames.  Till such Time, as I receive an Answer hereto, I shall defer this Part of my Business.
                  In my Letter of the 21st or 22nd August, I applied to Your Excellency, for Permission to promise 60 Dollars per Month to Henry Rutgers Esquire or Captn Dunscomb, one of whom I expected to assist me, & who, in Addition to the ordinary Duty of Office Hours, was to assist me in comparing all the Papers.  I now beg Leave to inform Your Excellency, that the Necessity of such a Power is superceded; As Captain Dunscomb’s Opticks are not calculated for Work of this Kind by Candle Light; I shall hereafter let the Writers, who read most correctly, do this Duty at intermediate Times.
                  I do not recollect, that I have discharged one Part of my Duty to Your Excellency; That of informing You of the Time I had allotted, as Office Hours, when I first employed the Writers; & of asking Your Excellency’s Pleasure therein.  However, I took the Precaution of soliciting the Opinion of Governor Clinton, who supposed that 8 Hours writing per Day, was as much as any Persons could continue to perform in the longest Days, without injuring their Healths; As the Nature of the Service afforded no Respite, but was a continued Series of Drudgery, Unless thro’ my Inattention, (which I should not wish to happen), I accordingly subjoined to their Engagements, the Hours from 8 to 12. & from 2. to 6. P.M.  But the Days have so much decreased lately, that it is impossible, for the Writers to yet Breakfast early enough to commence at 8. A.M.; nor have we Sun enough to continue till 6. P.M. And they all are averse to Writing at Night.  I have freely informed them, that I was not authorised to accept of any Services, less than 8. Hours of the 24. for the Pay of 50. Dollars, & I should keep an Account of the Time lost & deduct it when I furnish them with Certificates of their Services; And that I should state & submit the Matter to Your Excellency, for your Pleasure therein.
                  I think it necessary to inform Your Excellency, that the Writers are all at Lodgings and are bound to pay extravagantly for their Subsistence; they begin to call upon me, to put them in a Way, to defray the Charges of their Board and other incidental Expences; As their long past Services for the public, without Money, has reduced them to depend on their present Pay.  I have promissed to apply to your Excelly on the Subject, & shall be happy to receive an Answer that may be satisfactory to them.
                  If Captain Dunscomb leaves me, I have it in Contemplation to engage a Mr Oliver Glean, a New York Refugee, now & for two or three Years past, an Assistt or Clerk in the Quarter Master Department at Albany, who writes a good & as I am informed, a correct Hand and is desirous to engage.  Wishing Your Excellency, every Success in your Southern Operations, I remain with the most sincere Respect and Affection, Your Obedient & very Hble Servt
                  
                     Richd Varick
                  
               